DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-8 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a step of continuously verifying the following conditions: - the rotation speed of the rotor is greater than a predetermined value, called arming speed, - the derivative of the rotation speed is greater than a predetermined value, called arming derivative, - the derivative of the rotation speed at instant t0+∆t is lower than or equal to: (VDEC –VNR)/dt - the derivative of the rotation speed at instant t0+∆t is greater than or equal to:  (VDEC –VNRnom)/∆t with VDEC being the stall speed of the helicopter rotor, below which the helicopter is in stall due to the loss of lift of the helicopter, - an activation step of the emergency device if the verified conditions are validated” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 8, 
The prior art does not disclose or suggest the claimed “a step of continuously verifying the following conditions: - the rotation speed of the rotor is greater than a predetermined value, called arming speed, - the derivative of the rotation speed is greater than a DEC –VNR)/dt - the derivative of the rotation speed at instant t0+∆t is greater than or equal to:  (VDEC –VNRnom)/∆t with VDEC being the stall speed of the helicopter rotor, below which the helicopter is in stall due to the loss of lift of the helicopter, - an activation step of the emergency device if all the verified conditions are validated” in combination with the remaining claim elements as set forth in claim 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647